— Judgment unanimously affirmed. Memorandum: Defendant’s concurrent sentences, the highest being 2Vz- to 7 years on convictions of burglary in the third degree, petit larceny and possession of burglar’s tools, were not excessive.
We have considered additional arguments raised by defendant in his supplemental brief and find them to be without merit. (Appeal from judgment of Supreme Court, Erie County, Sedita, J. — burglary, third degree, and other charges.) Present — Hancock, Jr., J. P., Doerr, Denman, Green and O’Donnell, JJ.